Citation Nr: 0614984
Decision Date: 05/23/06	Archive Date: 09/01/06

DOCKET NO. 03-32 936                        DATE MAY 23 2006

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUE

Entitlement to an effective date earlier than April 28, 2000, for the award of service connection for multiple sclerosis with loss of use of both feet.

REPRESENTATION

Veteran represented by:

Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. In that decision, the RO granted service connection for multiple sclerosis with loss of use of both feet, and assigned an initial 100 percent disability rating, effective April 28, 2000.

In February 2003, the veteran disagreed with the effective date assigned by the RO
for the award of service connection for multiple sclerosis, arguing that such award
should be effective from the date of his discharge from service as he was medically
discharged due to multiple sclerosis. A Statement of the Case was issued to the veteran in September 2003, and his substantive appeal was received at the RO in. November 2003.

FINDINGS OF FACT

1. The veteran served on active duty from January 1965 to September 1966.

2. The veteran's original claim of service connection for multiple sclerosis was received at the RO in June 1985, well over one year after his separation from service.

3. In an August 1985 rating decision, the RO denied the claim of service connection for multiple sclerosis; although the veteran was notified of this decision and his appellate rights in a September 1985 letter, he did not appeal within the applicable time period.

4. The veteran's application to reopen his claim of service connection for multiple sclerosis was received at the RO on April 28, 2000.

-2



5. In a January 2003 rating decision, the RO reopened the claim of service connection for multiple sclerosis based on the receipt of new and material evidence and awarded service connection for multiple sclerosis with loss of use of both feet, effective April 28, 2000, the date of receipt of his claim to reopen.

CONCLUSION OF LAW

The criteria for an effective date earlier than April 28, 2000, for the award of service connection for multiple sclerosis with loss of use of both feet, have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.114, 3.400 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLDSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005). As part of that notice, VA must inform the claimant of the information and evidence he is expected to provide, as well as the information and evidence VA will seek to obtain on his behalf. In addition, VA must advise a claimant to provide any additional evidence in his possession that pertains to the claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).

The United States Court of Appeals for Veterans Claims (Court) has provided additional guidance with respect to VA's VCAA notification obligations. In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of section 51 03( a) apply generally to the following five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.

- 3 



In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), the Court held that in the context of a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a VCAA notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that under the notice provisions of the VCAA, a claimant must be provided notice of the evidentiary matters specified in statute and regulation before an initial unfavorable decision by the RO.

In this case, the veteran's June 1985 original claim of service connection for
multiple sclerosis was denied by the RO in an unappealed August 1985 rating decision. The veteran filed an application to reopen his claim of service connection for multiple sclerosis in April 2000. In a June 2000 letter, the RO notified the veteran that his claim of multiple sclerosis had been previously denied on the basis that such disorder had preexisted service and had not been aggravated therein. The RO duly advised the veteran that in order to reopen his claim, it was his responsibility to submit new and material evidence, namely, evidence that his multiple sclerosis had been aggravated during service. The Board finds that the RO's June 2000 letter satisfies the notice requirements delineated by the Court in Kent.

The Board acknowledges, however, that the June 2000 letter does not specifically satisfy all of the notice requirements of section 5103(a), including the additional requirements delineated by the Court in Dingess/Hartman. Nonetheless, the evidence does not show, nor does the veteran contend, that any notification deficiencies, either _ith respect to timing or content, have resulted in prejudice. See Mayfieldv. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No 057157 (Fed. Cir. April 5, 2006) (holding that due process concerns with respect to VCAA notice must be pled with specificity).

-4



As set forth above in the Introduction portion of this decision, in the January 2003 rating decision on appeal, the RO reopened the veteran's claim, granted service connection for multiple sclerosis, and assigned an initial 100 percent disability rating. Thus, Dingess/Hartmann elements (1) - (4) have been granted in full and are not at issue in this case. With respect to element (5), effective date, the Board finds that the veteran has received adequate notification.

In that regard, in its January 2003 rating decision, the RO explained in detail that the effective date assigned for the award of service connection for multiple sclerosis was based on the date of receipt of his application to reopen. In addition, in the September 2003 Statement of the Case, the RO addressed the contentions set forth by the veteran in his notice of disagreement to the effect that he was entitled to an effective date from the date of his separation from service, as he had been medically discharged from service for multiple sclerosis; The RO again explained the bases for its decision to assign an effective date and further provided citations to 38 C.F.R. § 3.400, including that portion of the regulation providing that an effective date from the date of service separation is warranted only if a claim is received within one year of service separation.

In short, given the nature of the veteran's contentions, the Board finds that VA has no further duty to notify him of the evidence needed to substantiate his claim, or to assist him in obtaining that evidence, in that no reasonable possibility exists that any further notification or assistance would aid the veteran in substantiating the benefit he seeks, namely, an effective date from the date of his separation from active service. See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

In other words, given the veteran's contentions, the undisputed evidence of record, and the applicable legal criteria, "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165,178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App_ 113, 116 (1994);

- 5 



Soyini v. Denvinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

For the reasons set forth above, and given the facts of this case, the Board finds that a remand for additional VCAA notification would only result in unnecessarily delaying this matter with no benefit flowing to the veteran. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Thus, no further notification or development action is necessary in this case.

Factual Background

At the veteran's January 1965 service enlistment medical examination, no pertinent abnormalities were identified other than decreased visual acuity in the right eye.

In-service medical records show that in May 1966, the veteran was hospitalized in connection with his complaints of numbness and weakness in the right hand and leg. It was noted that eight years prior, the veteran had experienced a sudden onset of blindness in the right eye. Although his vision gradually improved, optic atrophy was noted with residual decreased visual acuity. During the course of hospitalization in 1966, the veteran underwent numerous diagnostic tests, including a spinal tap which revealed multiple sclerosis. A Medical Board determined that the veteran was not qualified for further duty and he medically discharged from service in September 1966.

In June 1985, the veteran submitted his original application for VA compensation benefits, seeking service connection for multiple sclerosis. The record does not show, nor does the veteran contend, that he filed a claim of service connection for multiple sclerosis within one year of his discharge from service or, indeed, at any time prior to June 1985.

In an August 1985 rating decision, the RO denied the claim, finding that the veteran's multiple sclerosis had existed prior to service and had not been aggravated during service. Although the veteran was notified of this decision and his appellate

- 6 



rights in a September 1985 letter, he did not appeal within the applicable time period. He does not contend otherwise.

In an August 1989 letter, the veteran requested reopening of his claim of service connection for multiple sclerosis. In a September 1989 letter, the RO advised the veteran that his claim had been previously denied on the basis that his disability had existed prior to service and had not been aggravated during service. He was advised that his claim could not be reopened unless he provided new and material evidence.

The following month, the veteran submitted a statement indicating he disagreed with the prior determination and felt that his multiple sclerosis had been incurred during service. He asked that the RO reconsider his claim based on the evidence of record.

In an October 1989 letter, the RO advised the veteran that his request for reconsideration could not be accepted in the absence of the submission of additional evidence. He was reminded that his claim had been previously denied in a final September 1989 rating decision on the basis that his multiple sclerosis had been present prior to service and had not been aggravated during service. He was advised that his claim could be reopened only if he submitted new and material evidence which showed that his multiple sclerosis was incurred in or aggravated during service. The veteran did not respond to the RO's request for additional evidence. See 38 C.F.R. § 3.158(a) (providing that where evidence requested in connection with an original claim, a claim for increase or a claim to reopen is not furnished within one year after the date of request, the claim will be considered abandoned. After the expiration of one year, further action will not be taken unless a new claim is received).

In October 1992, the veteran's elected representative forwarded a letter from the veteran to the RO in which the veteran indicated that he had been diagnosed with multiple sclerosis during service and had been unable to obtain benefits. In a November 1992 letter, the RO responded that the veteran's original claim of service connection for multiple sclerosis had been denied based upon the findings of a

-7



Medical Board which had concluded that his multiple sclerosis had existed prior to service and had not been aggravated during service. The RO noted that the veteran had refiled his claim in August 1989, but was advised that his claim would not been reopened as he had not submitted new and material evidence to show that his multiple sclerosis had been aggravated during service. He was again advised that if he wished to reopen his claim, he should submit new and material evidence. No further evidence or argument was submitted by the veteran. See 38 C.F.R. § 3.158(a).

In January 1993, the veteran submitted an application for nonservice connected pension benefits. His application is entirely negative for any intent to seek service connection for multiple sclerosis. See 38 C.F.R. §§ 3.1, 3.155 (defining claim).

Chronologically, the next pertinent communication of record was received at the RO on April 28, 2000. In that statement, the veteran indicated that he wished to file "a reopened claim of service connection of [multiple sclerosis]." He indicated that he would submit evidence in support of his claim shortly.

Thereafter, the veteran submitted additional evidence, including a July 2000 medical opinion from a VA physician. In pertinent part, the physician indicated that it was her opinion that the veteran's multiple sclerosis was linked to or aggravated by exposure to mental or physical stress in the service.

In November 2001, the veteran underwent VA medical examination. The examiner likewise concluded that the veteran's multiple sclerosis was more likely than not aggravated by exposure to physical and mental stress in service.

In a January 2003 rating decision, the RO determined that the medical opinion discussed above was new and material evidence sufficient to reopen the claim. The RO further concluded that service connection for multiple sclerosis was warranted and granted service connection for that disability, effective April 28, 2000, the date of receipt of the veteran's claim to reopen.

- 8 



Laws and Regulations

In general, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).

An effective date from the day following the date of separation from service is authorized only if the claim is received within one year of separation from active service. 38 C.F.R. § 3.400(b)(2) (2005). Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R.
§ 3.400(b)(2).

The effective date of an award based on the receipt of new and material evidence in a claim reopened after final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1), (r) (2005).

In claims for benefits, VA shall consider all information and lay and medical evidence of record. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail).

Analysis

The veteran seeks an effective date earlier than April 28, 2000, for the award of service connection for multiple sclerosis with loss of use of both feet. Specifically, he contends that because he was medically discharged from service due to multiple sclerosis, he is entitled to an effective date in September 1966, corresponding to the date of his separation from service.

-9



The Board can readily understand the veteran's reasoning. As set forth above, however, the law clearly provides that an effective date from the day following the date of separation from service is authorized only if a claim is received within one year from separation from service. 38 C.F.R. § 3.400(b)(2) (2005). In this case, the evidence does not show, nor does the veteran contend, that he filed a claim of service connection for multiple sclerosis within one year of his separation from service. Thus, the Board finds that there is simply no legal basis to award the effective date sought by the veteran.

The Board has carefully and sympathetically reviewed the record in order to determine if an effective date earlier than April 28, 2000, is otherwise warranted.

As noted, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).

In this case, the veteran's original claim of service connection for multiple sclerosis was received by VA in June 1985. That claim, however, was denied by the RO in an August 1985 rating decision. Although the veteran was notified of this decision and his appellate rights in a September 1985 letter, he did not appeal within the applicable time period. Thus, the decision is final and an earlier effective date may not be assigned based on the June 1985 claim. See 38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985).

As discussed in the Factual Background portion of this decision, the veteran's application to reopen his claim of service connection for multiple sclerosis was received by VA on April 28, 2000. The record does not show, nor does the veteran contend, that there was an pending claim of service connection for multiple sclerosis prior to April 28, 2000. See Dunson v. Brown, 4 Vet. App. 327, 330 (1993); see also KL v. Brown, 5 Vet. App. 205, 208 (1993). Neither the veteran nor his representative has pointed to any medical record or other to any other communication evidencing an intent to seek service connection for multiple sclerosis.

- 10



The Board has considered the August and September 1989 letters from the veteran, as well as the October 1992 letter from his elected representative. However, to the extent that these communications constituted claims to reopen, the Board finds that such claims were abandoned because the veteran failed to respond to the RO's request for new and material evidence. See 38 C.F.R. § 3.158.

Thus, the Board finds that the veteran's application to reopen his claim of service connection for multiple sclerosis was received by VA on April 28, 2000. As noted, the effective date of an award based on the receipt of new and material evidence in a claim reopened after final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1), (r) (2005).

In this case, the RO has assigned an effective date of April 28, 2000, for the award of service connection for multiple sclerosis. Given the facts in this case, therefore,
the Board finds that there is no legal basis for an effective date earlier than April 28, 2000. See Sears v. Principi, 16 Vet. App. 244 (2002) (referencing the body of precedential law that upholds the interpretation of the relevant language of38 V.S.C. § 5110(a) to mean that an award granted on a reopened claim will be effective no earlier than the date that the claim for reopening was filed).

In short, for the reasons and bases expressed above, the preponderance of the evidence is against the veteran's claim for an effective date earlier than April 28, 2000, for the award of service connection for multiple sclerosis. The appeal is therefore denied.

- 11 



ORDER

Entitlement to an effective date earlier than April 28, 2000, for the award of service connection for multiple sclerosis with loss of use of both feet is denied.


STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

- 12 




